     Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 1 of 19 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION



VANTAGE MICRO LLC,

               Plaintiff,                               Civil Action No. __________
       v.

TEXAS INSTRUMENTS                                      DEMAND FOR JURY TRIAL
INCORPORATED,

               Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Vantage Micro LLC (“Vantage Micro” or “Plaintiff”) hereby alleges for its

Complaint for patent infringement against Defendant Texas Instruments Incorporated (“TI” or

“Defendant”) on personal knowledge as to its own actions and on information and belief as to the

actions of others, as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                         THE PARTIES

       2.       Plaintiff Vantage Micro is a limited liability company organized under the laws

of the State of Delaware, with its principal place of business at 717 North Union Street, Suite 9,

Wilmington, DE 19805.

       3.       On information and belief, TI is a corporation organized and existing under the

laws of Delaware, with its principal place of business at 12500 TI Boulevard, Dallas, Texas

75243. TI is registered with the State of Texas and may be served with process through its


                                               -1-
     Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 2 of 19 PageID #: 2



registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, TX 75201. On

information and belief, TI has a regular and established place of business in this District,

including at least at 6412 US-75, Sherman, TX 75090.

          4.   On information and belief, TI designs, develops, manufactures, sells, offers to

sell, and imports a wide range of electronic products and components, including, inter alia,

interfaces and interface components, microcontrollers, processors, bare die products, wafers, and

sensors.

          5.   On information and belief, TI makes, uses, sells, offers to sell, markets, and

imports its products and services throughout the United States, including in this District, through

its website and other media, through major electronics retailers in North America, and in concert

and partnership with third parties who sell TI’s products, either exclusively or together with

others.

          6.   Vantage Micro is the assignee and owner of the patents at issue in this action:

U.S. Patents Nos. 6,678,838, 7,414,606, 6,546,508, and 9,959,593 (collectively, the “Asserted

Patents”). Vantage Micro holds all substantial rights, title, and interest in the Asserted Patents,

including the exclusive right to sue TI for infringement and recover damages, including damages

for past infringement.

          7.   Vantage Micro seeks monetary damages and prejudgment interest for TI’s past

and ongoing direct and indirect infringement of the Asserted Patents.

                                 JURISDICTION AND VENUE

          8.   This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

          9.   This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).




                                                -2-
     Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 3 of 19 PageID #: 3



         10.     TI is subject to this Court’s general personal jurisdiction at least because TI is a

resident of Texas as defined by Texas law. On information and belief, TI is headquartered in

Texas.

         11.     TI is additionally subject to this Court’s general and specific personal jurisdiction

because TI has sufficient minimum contacts within the State of Texas and this District, pursuant

to due process and/or the Texas Long Arm Statute, Tex. Civ. Prac. & Rem. Code § 17.042. On

information and belief, TI contracted with one or more Texas residents in this District and one or

both parties performed the contract at least in part in the State of Texas and this District; TI

committed the tort of patent infringement in State of Texas and this District; TI purposefully

availed itself of the privileges of conducting business in the State of Texas and in this District; TI

regularly conducts and solicits business within the State of Texas and within this District; TI

recruits residents of the State of Texas and this District for employment inside or outside the

State of Texas; Plaintiff’s causes of action arise directly from TI’s business contacts and other

activities in the State of Texas and this District; and TI distributes, makes available, imports,

sells and offers to sell products and services throughout the United States, including in this

judicial District, and introduces infringing products and services that into the stream of

commerce knowing that they would be used and sold in this judicial district and elsewhere in the

United States.

         12.     Venue is proper in this judicial district under 28 U.S.C. § 1391 and 28 U.S.C. §

1400(b). On information and belief, TI has a regular and established place of business in this

District, including at least at 6412 US-75, Sherman, TX 75090. On information and belief, TI’s

acts of infringement have taken place within this District. On information and belief, TI’s

presence in this District is substantial, including at least at 6412 US-75, Sherman, TX 75090.




                                                  -3-
     Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 4 of 19 PageID #: 4



TI’s presence in this District includes an 80,000 square foot, 150 mm fabrication facility that

produces over 4,500 device types, including at least semiconductors for use in multiple

automotive, commercial, military, and space applications.

                                   THE ASSERTED PATENTS

       13.      On January 13, 2004, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued U.S. Patent No. 6,678,838 (“the ’838 Patent”), entitled “Method to Track

Master Contribution Information in a Write Buffer.” A copy of the ’838 Patent is attached hereto

as Exhibit 1.

       14.      Vantage Micro owns all substantial right, title, and interest in the ’838 Patent, and

holds the right to sue and recover damages for infringement thereof, including past infringement.

       15.      On August 19, 2008, the USPTO duly and legally issued U.S. Patent No.

7,414,606 (“the ’606 Patent”), entitled “Method and Apparatus for Detecting a Flat Panel

Display Monitor.” A copy of the ’606 Patent is attached hereto as Exhibit 2.

       16.      Vantage Micro owns all substantial right, title, and interest in the ’606 Patent, and

holds the right to sue and recover damages for infringement thereof, including past infringement.

       17.      On May April 8, 2003, the USPTO duly and legally issued U.S. Patent No.

6,546,508 (“the ’508 Patent”), entitled “Method and Apparatus for Fault Detection of a

Processing Tool in an Advanced Process Control (APC) Framework.” A copy of the ’508 Patent

is attached hereto as Exhibit 3.

       18.      Vantage Micro owns all substantial right, title, and interest in the ’508 Patent, and

holds the right to sue and recover damages for infringement thereof, including past infringement.

       19.      On May 1, 2018, the USPTO duly and legally issued U.S. Patent No. 9,959,593

(“the ’593 Patent”), entitled “Memory Controller Having Plurality of Channels that Provides




                                                -4-
     Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 5 of 19 PageID #: 5



Simultaneous Access to Data When Accessing Unified Graphics Memory.” A copy of the ’593

Patent is attached hereto as Exhibit 4.

       20.      Vantage Micro owns all substantial right, title, and interest in the ’593 Patent, and

holds the right to sue and recover damages for infringement thereof, including past infringement.

                COUNT I - INFRINGEMENT OF U.S. PATENT NO. 6,678,838

       21.      Vantage Micro incorporates and realleges the preceding paragraphs as if fully set

forth herein.

       22.      At least as of May 14, 2019, Vantage Micro placed TI on actual notice of the ’838

Patent and actual notice that its actions constituted and continued to constitute infringement of

the ’838 Patent. TI has had actual knowledge of the ’838 Patent and its own infringement of the

’838 Patent since at least that time.

       23.      TI has infringed one or more claims of the ’838 Patent, including but not limited

to Claim 11, pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, at least

by using electronic products wherein multiple masters (including but not limited to computer

processors, processor cores, graphics processors, and noncore master peripherals) write data to a

memory (including but not limited to shared memory), where the memory includes information

to associate a master with the data (“’838 Infringing Products”).

       24.      Discovery is expected to uncover the full extent of TI’s infringement of the ’838

Patent beyond the ’838 Infringing Products already identified through public information.

       25.      Attached hereto as Exhibit 5, and incorporated by reference herein, is a claim

chart detailing how the Keystone II System-on-Chip (SoC), which is one of the ’838 Infringing

Products, satisfies each element of independent Claim 11 of the ’838 patent. On information and




                                                -5-
     Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 6 of 19 PageID #: 6



belief, any use of the Keystone II SoC necessarily practices the method of Claim 11 of the ’838

Patent.

          26.   On information and belief, TI has induced infringement of one or more claims of

the ’838 Patent, including but not limited to Claim 11, pursuant to 35 U.S.C. § 271(b), by

encouraging its customers of the ’838 Infringing Products and other third parties (including, inter

alia, the downstream customers of its customers) to make, use, sell, offer to sell, and/or import in

the United States without authorization the ’838 Infringing Products (or products of which the

’838 Infringing Products are components) as described above. TI has engaged in acts of

inducement with the knowledge (at least as of May 14, 2019) that such actions constituted

infringement of one or more claims of the ’838 Patent and the specific intent to encourage that

infringement.

          27.   TI’s acts of inducement include, inter alia: providing the ’838 Infringing Products

to its customers and other third parties and intending them to use the ’838 Infringing Products;

providing information, advertising, and instructions for these products through its own and third-

party websites (see, e.g., http://www.ti.com/product/66AK2H12); providing potential customers

with instructions on how to obtain these products and warrantying the products when obtained

through authorized distribution networks (see, e.g., http://www.ti.com/info-

store/distributors.html); and providing support and training to enable customers to use the ’838

Infringing Products in an infringing way (see, e.g.,

http://www.ti.com/product/66AK2H12/support).

          28.   Indeed, TI’s documentation instructs developers to map applications to its

multicore processors using a Master/Slave model. See, e.g., Texas Instruments, Application

Report SPRAB27B, Multicore Programming Guide 3-5 (August 2012), available at




                                               -6-
     Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 7 of 19 PageID #: 7



http://www.ti.com/lit/an/sprab27b/sprab27b.pdf. TI’s documentation also offers further resources

from TI and others to enable manufacture, assembly, use, or sales of the ’838 Infringing

Products. See, e.g., id. at 52 (collecting sources). TI further specifically instructs, directs, and

enables users of its “debug and trace” system with respect to the ’838 Infringing Products. See,

e.g., Texas Instruments, KeyStone II Architecture Debug and Trace User Guide SPRUHM4

(2013).

          29.   On information and belief, TI has contributed to infringement of one or more

claims of the ’838 Patent under 35 U.S.C. § 271(c), including but not limited to Claim 11, by

offering to sell or selling within the United States and/or importing into the United States without

authorization, one or more component of the ’838 Infringing Products (or products of which the

’838 Infringing Products are components) with the knowledge (at least as of May 14, 2019) that

such component(s) are especially made or especially adapted for use in an infringement of the

’838 Patent and are not staple articles of commerce suitable for substantial non-infringing use.

          30.   TI has directly and indirectly infringed the ’838 Patent and is thus liable for

infringement of the ’838 Patent pursuant to 35 U.S.C. § 271.

          31.   Vantage Micro has suffered, and continues to suffer, damages as a result of TI’s

infringement of the ’838 Patent.

          32.   TI continued to infringe the ’838 Patent from at least May 14, 2019 until its

expiration, despite being on notice of the ’838 Patent and its infringement. TI has therefore

infringed the ’838 Patent knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent

rights since at least May 14, 2019, at least by infringing with actual knowledge of its direct and

indirect infringement or while remaining willfully blind to the fact of its direct and indirect




                                                  -7-
     Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 8 of 19 PageID #: 8



infringement. As a result of at least this conduct, Vantage Micro is entitled to enhanced damages

under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

        33.     Vantage Micro reserves the right to modify its infringement theories as discovery

progresses in this case. Vantage Micro shall not be estopped for purposes of its infringement

contentions or its claim constructions by the claim charts that it provides with this Complaint.

Vantage Micro intends the claim chart (Exhibit 5) for the ’838 patent to satisfy the notice

requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure. The claim chart is not

Vantage Micro’s preliminary or final infringement contentions or preliminary or final claim

construction positions.

                COUNT II - INFRINGEMENT OF U.S. PATENT NO. 7,414,606

        34.     Vantage Micro incorporates and realleges the preceding paragraphs as if fully set

forth herein.

        35.     At least as of May 14, 2019, Vantage Micro placed TI on actual notice of the ’606

Patent and actual notice that its actions constituted and continue to constitute infringement of the

’606 Patent. TI has had actual knowledge of the ’606 Patent and its own infringement of the ’606

Patent since at least that time.

        36.     TI has infringed and continues to infringe one or more claims of the ’606 Patent,

including but not limited to Claim 6, pursuant to 35 U.S.C. § 271(a), literally or under the

doctrine of equivalents, by making, using, selling, offering to sell, and/or importing in the United

States without authority products, devices, systems, and/or components of systems that detect, or

support the detection of, monitors, including, but not limited to, Liquid Crystal Display (“LCD”),

Light-Emitting Diode (“LED”), and Plasma Display Panel (“PDP”) monitors using various

connection interfaces or “ports,” including, but not limited to, High-Definition Multimedia




                                                -8-
     Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 9 of 19 PageID #: 9



Interface (“HDMI”), DisplayPort (“DP”), and/or Digital Visual Interface (“DVI”) connections

that support or comply with the HDMI, DP, and/or DVI specification (“’606 Infringing

Products”). The ’606 Infringing Products include, as examples and without limitation, TI’s

integrated circuits (e.g., TFP410), receivers (e.g., TFP403 and TFP501), media

processors/controllers (e.g., AM series such as AM5K2xxx and AM5xxx series (e.g., AM5708)

and AM3xxx series (e.g., AM3894), DMxxx series such as DM385, DRX7xx series such as

DRA71x and DRA75, TDAxxx series such as TDA2Ex, and OMAP series), repeaters (e.g.,

SN75DP119, SN75DP120, SN75DP122A, and SN75DP128A), redrivers (e.g., TDP142 and

TDP158), retimers (e.g., SN65DP149 and SN75DP149), switches (e.g., HD3SS213, HD3SS215,

TS3DV621, and TS3DV642), and evaluation modules (e.g., 10G-EXPANSION-EVM with

TPS65987EVM).

        37.     Discovery is expected to uncover the full extent of TI’s infringement of the ’606

Patent beyond the ’606 Infringing Products already identified through public information.

        38.     Attached hereto as Exhibit 6, and incorporated by reference herein, is a claim

chart detailing how a ’606 Infringing Product, TI’s DRA71x processor, infringes independent

Claim 6 of the ’606 Patent. Each and every element of Claim 6 is found in this product as shown

in Exhibit 6. TI is (by its actions) directly infringing, literally infringing, and/or infringing the

’606 Patent under the doctrine of equivalents. TI is thus liable for infringement of the ’606 Patent

pursuant to 35 U.S.C. § 271.

        39.     On information and belief, TI has induced and continues to induce infringement

of one or more claims of the ’606 Patent, including but not limited to Claim 6, pursuant to 35

U.S.C. § 271(b), by encouraging its customers of the ’606 Infringing Products and other third

parties (including, inter alia, the downstream customers of its customers) to make, use, sell, offer




                                                  -9-
    Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 10 of 19 PageID #: 10



to sell, and/or import in the United States without authorization the ’606 Infringing Products (or

products of which the ’606 Infringing Products are components).

       40.     TI’s acts of inducement include, inter alia: providing the ’606 Infringing Products

to its customers and other third parties and intending them to use the ’606 Infringing Products

with hardware, software, and other infrastructure that enable and/or make use of these products;

providing information, advertising, and instructions for these products through its own and third-

party websites (see, e.g., http://www.ti.com/product/DRA718 and

http://www.spectrumdigital.com/dra71x-dra79x-tda2ex-17-am570x-cpu-board-evmx777bg-01-

00-00/); encouraging customers and other third parties to use the ’606 Infringing Products (e.g.,

http://www.ti.com/interface/hdmi-displayport-mipi/overview.html); providing instructions on

how to use the ’606 Infringing Products (e.g., http://www.ti.com/interface/hdmi-displayport-

mipi/technical-documents.html); and providing support and training to enable customers to use

the ’606 Infringing Products (see, e.g., http://www.ti.com/processors/automotive-

processors/drax-infotainment-socs/support.html and

http://www.ti.com/product/DRA718/support).

       41.     For example, TI’s technical documentation supplied with a ’606 Infringing

Product, the DRA71x processor, instructs users to configure the product for use with HDMI,

DisplayPort, and/or DVI connections. See, e.g., DRA71x (SR2.0) SoC for Automotive

Infotainment Technical Reference Manual (SPRUIC2D), available at

http://www.ti.com/lit/ug/spruic2d/spruic2d.pdf.

       42.     TI performed acts of inducement despite its actual knowledge since at least May

14, 2019 of the ’606 Patent and its knowledge that the specific actions it actively induced and

continues to actively induce on the part of its customers and other third parties constitute




                                               - 10 -
    Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 11 of 19 PageID #: 11



infringement of the ’606 Patent. At the very least, because TI has been, and remains, on notice of

the ’606 Patent and the accused infringement, it has been, and remains, willfully blind regarding

the infringement that it has induced and continues to induce.

       43.     On information and belief, TI has contributed to, and continues to contribute to,

infringement of one or more claims of the ’606 Patent, including but not limited to Claim 6,

pursuant to 35 U.S.C. § 271(c) by offering to sell or selling within the United States, importing

and/or supplying in the United States without authority one or more components of the ’606

Infringing Products (or products of which the ’606 Infringing Products are components) with the

knowledge (at least as of May 14, 2019) that such components are especially made or especially

adapted for use in an infringement of the ’606 Patent and are not staple articles of commerce

suitable for substantial non-infringing use.

       44.     For example, these components detect, or support the detection of, a monitor and

are also the critical and material component to displaying, or controlling the display of, images

on mobile phones, personal computers, servers, notebook computers, televisions, and other

consumer media products according to the claimed invention. TI supplied, and continues to

supply, system on-chip components, products, or devices, including, without limitation, the ’606

Infringing Products, or components thereof, with the knowledge of the ’606 Patent and with the

knowledge that these components constitute critical and material parts of the claimed inventions

of the ’606 Patent. Moreover, TI knows at least by virtue of its knowledge of its own products

and the ’606 Patent that these components are especially made and/or especially adapted for use

as claimed in the ’606 Patent and there is no substantial non-infringing use of these components.

       45.     Vantage Micro has suffered, and continues to suffer, damages as a result of TI’s

infringement of the ’606 Patent.




                                               - 11 -
    Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 12 of 19 PageID #: 12



       46.       TI has continued to infringe the ’606 Patent since at least May 14, 2019, despite

being on notice of the ’606 Patent and its infringement. TI has therefore infringed the ’606 Patent

knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent rights since at least May

14, 2019, at least by performing acts of infringement with actual knowledge of its direct and

indirect infringement or while remaining willfully blind to the fact of its direct and indirect

infringement. As a result of at least this conduct, Vantage Micro is entitled to enhanced damages

under 35 U.S.C. § 284 and to attorneys’ fees and costs under 35 U.S.C. § 285.

       47.       Vantage Micro reserves the right to modify its infringement theories as discovery

progresses in this case. Vantage Micro shall not be estopped for purposes of its infringement

contentions or its claim constructions by the claim charts that it provides with this Complaint.

Vantage Micro intends the claim chart (Exhibit 6) for the ’606 patent to satisfy the notice

requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure. The claim chart is not

Vantage Micro’s preliminary or final infringement contentions or preliminary or final claim

construction positions.

                COUNT III - INFRINGEMENT OF U.S. PATENT NO. 6,546,508

       48.       Vantage Micro incorporates and realleges the preceding paragraphs as if fully set

forth herein.

       49.       At least as of the filing and service of this Complaint, Vantage Micro has placed

TI on actual notice of the ’508 Patent and actual notice that its actions constituted and continue

to constitute infringement of the ’508 Patent.

       50.       On information and belief, TI has infringed and continues to infringe one or more

claims of the ’508 Patent, including but not limited to Claim 1, pursuant to 35 U.S.C. § 271(a),

literally or under the doctrine of equivalents, at least by its use of Inficon FabGuard® FDC or a




                                                 - 12 -
    Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 13 of 19 PageID #: 13



similar system at its DMOS6 fabrication facility to manufacture or produce semiconductor

products (“’508 Infringing Products”).

       51.     Discovery is expected to uncover the full extent of TI’s infringement of the ’508

Patent beyond the ’508 Infringing Products already identified through public information.

       52.     Attached hereto as Exhibit 7, and incorporated by reference herein, is a claim

chart detailing how TI’s implementation of Inficon FabGuard® FDC or a similar system at its

fabrication facilities satisfies each element of the method claimed in Claim 1 of the ’508 Patent.

       53.     On information and belief, TI implements substantially similar methods

throughout its fabrication facilities in the United States and overseas and imports the products it

manufactures overseas into the United States.

       54.     On information and belief, TI has infringed at least Claim 1 of the ’508 Patent,

pursuant to 35 U.S.C. § 271(g), by importing into the United States, selling, offering to sell, or

using within the United States products that TI or a corporate affiliate of TI has manufactured,

produced, or created overseas using a process that performs each step of at least one method

claim of the ’508 Patent.

       55.     TI has directly infringed the ’508 Patent and is thus liable for infringement of the

’508 Patent pursuant to 35 U.S.C. § 271.

       56.     Vantage Micro has suffered, and continues to suffer, damages as a result of TI’s

infringement of the ’508 Patent.

       57.     Vantage Micro reserves the right to modify its infringement theories as discovery

progresses in this case. Vantage Micro shall not be estopped for purposes of its infringement

contentions or its claim constructions by the claim charts that it provides with this Complaint.

Vantage Micro intends the claim chart (Exhibit 7) for the ’508 Patent to satisfy the notice




                                                - 13 -
    Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 14 of 19 PageID #: 14



requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure. The claim chart is not

Vantage Micro’s preliminary or final infringement contentions or preliminary or final claim

construction positions.

                COUNT IV - INFRINGEMENT OF U.S. PATENT NO. 9,959,593

       58.      Vantage Micro incorporates and realleges the preceding paragraphs as if fully set

forth herein.

       59.      At least as of May 14, 2019, Vantage Micro placed TI on actual notice of the ’593

Patent and actual notice that its actions constituted and continued to constitute infringement of

the ’593 Patent. TI has had actual knowledge of the ’593 Patent and its own infringement of the

’593 Patent since at least that time.

       60.      TI has infringed one or more claims of the ’593 Patent, including but not limited

to Claim 1 pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by

making, using, selling, offering to sell, and/or importing in the United States without authority,

microprocessors, microcontrollers, products, devices, systems, and/or components of systems

that control, or include a memory controller that controls, memory channels to provide

simultaneous access to data for CPU and data for clients in a unified system/graphics memory

(“’593 Infringing Products”). The ’593 Infringing Products include, as examples and without

limitation, at least TI’s processors and controllers (e.g., AM5K2xxx, AM5xxx, and AM3xxx

series; DRX7xx series; TDAxxx series; and OMAP series).

       61.      Discovery is expected to uncover the full extent of TI’s infringement of the ’593

Patent beyond the ’593 Infringing Products already identified through public information.

       62.      Attached hereto as Exhibit 8, and incorporated by reference herein, is a claim

chart detailing how each element of at least one claim (e.g., Claim 1) of the ’593 Patent is found




                                               - 14 -
    Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 15 of 19 PageID #: 15



in a ’593 Infringing Product, the OMAP4470. On information and belief, any use of the

OMAP4470 necessarily practices the claimed method of the ’593 Patent.

       63.      On information and belief, TI has induced infringement of one or more claims of

the ’593 Patent, including but not limited to Claim 1, pursuant to 35 U.S.C. § 271(b) by

encouraging its customers and other third parties (including, inter alia, the downstream

customers of its customers) such as users, distributors, wholesalers, and retailers of the ’593

Infringing Products to make, use, sell, offer to sell, and/or import in the United States without

authorization the ’593 Infringing Products (or products of which the ’593 Infringing Products are

components) as described above and/or by encouraging those same customers and third parties to

use the ’593 Infringing Products (or products of which the ’593 Infringing Products are

components) to perform the method of Claim 1 of the ’593 Patent. TI has engaged in acts of

inducement with the knowledge (at least as of May 14, 2019) that such actions constituted

infringement of one or more claims of the ’593 Patent and the specific intent to encourage that

infringement.

       64.      TI’s acts of inducement include, without limitation: providing the ’593 Infringing

Products to its customers and other third parties and intending them to use the ’593 Infringing

Products; providing information, advertising, and instructions for these products through its own

websites (see, e.g., http://www.ti.com/processors/sitara-arm/am5x-cortex-a15/overview.html);

encouraging customers and other third parties to use the ’593 Infringing Products (e.g.,

http://www.ti.com/lit/wp/swpy027/swpy027.pdf); providing instructions on how to use the ’593

Infringing Products (e.g., http://www.ti.com/lit/ug/sprugw7a/sprugw7a.pdf); and providing

support and training to enable customers to use the ’593 Infringing Products (see, e.g.,




                                               - 15 -
    Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 16 of 19 PageID #: 16



https://e2e.ti.com/support/legacy_forums/embedded/tirtos/f/355/t/290974 and

https://www.ti.com/general/docs/litabsmultiplefilelist.tsp?literatureNumber=spruhj6).

       65.     For example, TI’s technical documentation supplied with a ’593 Infringing

Product, OMAP4470, offers instructions to users to configure the product for controlling

memory channels to provide simultaneous access to data for CPU and data for clients in a unified

system/graphics memory. See, e.g., OMAP4470 Multimedia Device Silicon Technical Reference

Manual (“Reference Manual”), available at http://www.ti.com/lit/ug/swpu270t/swpu270t.pdf

(last accessed Aug. 6, 2019).

       66.     On information and belief, TI has contributed to infringement of one or more

claims of the ’593 Patent, including but not limited to Claim 1, pursuant to 35 U.S.C. § 271(c) by

offering to sell or selling within the United States and/or importing into the United States without

authorization one or more components of the ’593 Infringing Products (or products of which the

’593 Infringing Products are components) with the knowledge (at least as of May 14, 2019) that

such components are especially made or especially adapted for use in an infringement of the

’593 Patent and are not staple articles of commerce suitable for substantial non-infringing use.

       67.     For example, these components, products, or devices control memory channels to

provide simultaneous access to data for the CPU and data for a client in a unified

system/graphics memory are also the critical and material component to providing a unified

memory for smartphones, tablets, desktops, laptops, televisions, and other consumer products

according to the claimed invention. TI supplied these components, products, or devices,

including, without limitation, the ’593 Infringing Products with the knowledge of the ’593 Patent

and with the knowledge that these components constitute critical and material parts of the

claimed inventions of the ’593 Patent. Moreover, TI knew at least by virtue of its knowledge of




                                               - 16 -
    Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 17 of 19 PageID #: 17



its own products and the ’593 Patent that these components are especially made and/or especially

adapted for use as claimed in the ’593 Patent and there is no substantial non-infringing use for

these components.

       68.     TI has directly and indirectly infringed the ’593 Patent and is thus liable for

infringement of the ’593 Patent pursuant to 35 U.S.C. § 271.

       69.     Vantage Micro has suffered, and continues to suffer, damages as a result of TI’s

infringement of the ’593 Patent.

       70.     TI has continued to infringe the ’593 Patent since at least May 14, 2019, despite

being on notice of the ’593 Patent and its infringement. TI has therefore infringed the ’593 Patent

knowingly, willfully, deliberately, and in disregard of Plaintiff’s patent rights since at least May

14, 2019, at least by infringing with actual knowledge of its direct and indirect infringement or

while remaining willfully blind to the fact of its direct and indirect infringement. As a result of at

least this conduct, Vantage Micro is entitled to enhanced damages under 35 U.S.C. § 284 and to

attorneys’ fees and costs under 35 U.S.C. § 285.

       71.     Vantage Micro reserves the right to modify its infringement theories as discovery

progresses in this case. Vantage Micro shall not be estopped for purposes of its infringement

contentions or its claim constructions by the claim charts that it provides with this Complaint.

Vantage Micro intends the claim chart (Exhibit 8) for the ’593 patent to satisfy the notice

requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure. The claim chart is not

Vantage Micro’s preliminary or final infringement contentions or preliminary or final claim

construction positions.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Vantage Micro demands judgment for itself and against TI as

follows:


                                                - 17 -
    Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 18 of 19 PageID #: 18



       a. A judgment that Defendant has infringed, and continues to infringe, one or more

claims of each of the Asserted Patents;

       b. A judgment that Defendant has induced infringement, and continues to induce

infringement, of one or more claims of each of the ’838, ’606 and the ’593 Patents;

       c. A judgment that Defendant has contributed to, and continues to contribute to, the

infringement of one or more claims of each of the ’838, ’606 and the ’593 Patents;

       d. A judgment that Defendant has egregiously infringed one or more claims of each of

the Asserted Patents;

       e. A judgment awarding Vantage Micro all damages adequate to compensate for

Defendant’s infringement, and in no event less than a reasonable royalty for Defendant’s acts of

infringement, including all pre-judgment and post-judgment interest at the maximum rate

allowed by law;

       f. A judgment awarding Vantage Micro treble damages pursuant to 35 U.S.C. § 284 as a

result of Defendant’s egregious conduct;

       g. A judgment and order finding that this is an exceptional case within the meaning of

35 U.S.C. § 285 and awarding Vantage Micro its reasonable attorneys’ fees; and

       h. A judgment awarding Vantage Micro such other relief as the Court may deem just

and equitable.

                                 DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Vantage Micro

demands a trial by jury of this action.




                                              - 18 -
   Case 4:19-cv-00733 Document 1 Filed 10/07/19 Page 19 of 19 PageID #: 19




Dated: October 7, 2019             DEVLIN LAW FIRM LLC

                                   /s/ Timothy Devlin
                                   Timothy Devlin
                                   tdevlin@devlinlawfirm.com
                                   Henrik D. Parker
                                   hparker@devlinlawfirm.com
                                   Chad Henson
                                   State Bar No. 24087711
                                   chenson@devlinlawfirm.com
                                   Alex Chan
                                   State Bar No. 24108051
                                   achan@devlinlawfirm.com
                                   1526 Gilpin Avenue
                                   Wilmington, Delaware 19806
                                   Telephone: (302) 449-9010
                                   Facsimile: (302) 353-4251

                                   Attorneys for Plaintiff,
                                   Vantage Micro LLC




                                    - 19 -
